Cory R. Laird
Jane E. Cowley
Laird Cowley, PLLC
2955 Stockyard Road
Missoula, Montana 59808
Telephone No.: 406-541-7400
Email:          claird@lairdcowley.com
                jcowley@lairdcowley.com
Attorney for Shelli Frazier



                  UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MONTANA

IN RE:
                                              Case No. 20-20054-7
       RICHARD T. SHEEHAN,

              Debtor.
SHELLI R. FRAZIER and SHELLI
FRAZIER as the Natural Parent            UNOPPOSED REQUEST TO
and Guardian of Deriyan R.             AMEND COMPLAINT NUNC PRO
Sheehan,                                        TUNC

                Plaintiffs,                 Adversary No. 20-02005
       -vs-
RICHARD T. SHEEHAN,
              Defendant(s).

      COMES NOW Shelli R. Frazier, in her individual capacity and as the

natural parent and guardian of D.R.S. (“Shelli Frazier”), by and through her

counsel of record, and hereby files this Request to Amend Complaint Nunc

Pro Tunc as follows:



UNOPPOSED REQUEST TO AMEND COMPLAINT NUNC PRO TUNC                         1
     The original prayer for relief erroneously requested relief under §

523(a)(2)(A) of the Bankruptcy Code, but as stated in Ms. Frazier’s

Complaint, she is seeking relief under § 523(a)(6) of the Bankruptcy Code.

     Edward A. Murphy, counsel for Richard T. Sheehan, has been

contacted concerning this request and has no objection.

      DATED this 6th day of August, 2020.

                             LAIRD COWLEY, PLLC


                             By: /s/ Jane E. Cowley
                                   Jane E. Cowley
                                   Attorney for Shelli Frazier




UNOPPOSED REQUEST TO AMEND COMPLAINT NUNC PRO TUNC                           2
